DETAILED ACTION
In the amendment filed on November 11, 2021, claims 1 – 5, 7, 10 – 15, 18 – 25 are pending.  Claims 1, 3, 7, 15, 18 – 19 have been amended and claims 6, 8 – 9, 16 – 17 have been canceled. Claims 21 – 25 have been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 24 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding newly presented claim 24, the claim recites that negatively charged oxygen ions react with positively charged hydrogen ions to form HF (i.e. hydrogen fluoride/ hydrofluoric acid) gas. As chemical reactions involve reactants forming products that contain the constituent elements, it is unclear if there is an unrecited fluoride element required to result in the formation of hydrogen fluoride or a special unrecited condition to allow reaction of oxygen ions with hydrogen ions to result in hydrogen fluoride, rendering the claim indefinite. The Examiner suspects that the 
Dependent claims are rejected on the basis of their parent claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In view of the indefiniteness of the claim as explained above, there exists an interpretation where the oxygen ions react with hydrogen ions solely to produce HF.  The recitation is not expressly recited in the originally filed disclosure and there does not appear to be any inherent or implicit disclosure of such subject matter, introducing New Matter.  Accordingly, there is no reasonable conveyance to one of ordinary skill in the 

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 7, 10 – 14 and 22 – 23 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. US 6,140,243 in view of Dhindsa et al. US 2015/0083582 A1 (hereafter “Dhindsa”), Samukawa US 5,827,435 (hereafter “Samukawa”),  Kubota et al. US 5,928,528 (hereafter “Kubota”) ; as evidenced by or alternatively further in view of Liu US 6,776,170 B2 (hereafter “Liu”) and further in view of Yokoshima US 6, 417,080 (hereafter “Yokoshima”) and Morikita et al. US2017/0345666 A1 (hereafter “Morikita”).
Regarding claims 7, 10 – 14; Wallace is directed to an integrated circuit fabrication process where residual fluorine contamination existing on metal surfaces after fluorine etching and photoresist ashing is removed by exposure to an NH3/O2 plasma (Abstract; Fig. 1; col 2 lines 42 – 67). Wallace discloses a substrate processed by: forming an underlying layer of aluminum (col 2 lines 45 – 67; Figure 1); forming and patterning a photoresist layer; performing an fluoro-etch step  that etches a silicon oxide layer based on the patterning of the photoresist layer; patterning using photoresist and etching the metal layer using a fluorine chemistry; performing an ashing step to remove the photoresist; and then defluoridating the metal surface to remove residual fluorine 
The ashing is performed by using a remotely excited NF3/O2 plasma [related to first plasma and to a plasma containing negatively charged oxygen ions as part of the ashing process] in a Gasonics asher (col 2 lines 54 – 58). The defluoridation can be carried out by the use of an NH3/O2 plasma, NH3 plasma, or alternatively atomic hydrogen/activated hydrogen gas generated from a microwave excitation state [second plasma discharge] (col 3 lines 1 – 40, col 4 lines 5 – 10, 19 – 30). Wallace discloses that ashing is a common step used for fabricating integrated circuits (col 1 lines 15 – 21) and that defluoridation after ashing is advantageous because residual fluorides hinder the adhesion of subsequent passivation layers as well as increases the contact resistance of the aluminum layer (col 1 lines 23 – 56).
Wallace does not expressly teach that that the ashing [first] plasma is performed while specifically exposing the substrate to negatively charged oxygen ions and neutral oxygen radicals and that during the ashing process, a first negative direct current bias voltage to the pedestal is used to repel negatively charged oxygen ions.  Wallace also does not expressly teach that the second plasma comprises positively charged hydrogen ions and the step of applying a negative direct current bias voltage to repel negatively charged fluorine ions from the substrate during exposure with the plasma. Finally Wallace does not expressly teach that the first plasma and second plasma are remote plasmas and that a gas distribution plate (GDP) is used to expose the substrate to negatively charged oxygen ions and the second plasma, respectively. Wallace also 
With regards to the step of ashing comprising exposing the substrate to negatively charged oxygen ions and neutral oxygen radicals; and wherein the ashing plasma is a remote plasma in an apparatus that utilizes a GDP to expose the substrate to the negatively charged oxygen ions and oxygen radicals:
Dhindsa is directed to methods and apparatus for etching substrates and depositing substances on substrates (Abstract; [0001], [0002], [0055], [0089]).  Dhindsa discloses an apparatus comprising an upper sub-chamber 132 for providing an upper plasma [remote plasma], a lower sub-chamber 134 and a plate assembly 150/250 [gas distribution plate (GDP)] (Figure 1; [0023] – [0026]). The upper plasma may be generated from a reactive working gas such as H2 and O2 ([0038]).  Dhindsa further discloses that the plate assembly is comprised of one or more independently movable plates with apertures extending through the thickness of the plates ([0023], [0046] – [0056]). The plate assembly acts to tune [filtering the first remote plasma] the amount of plasma ion/plasma radical flux experienced by a substrate while having a plasma present in the upper sub-chamber ([0001],[0005], [0009], [0024], [0029], [0055], [0087]).  The presence of the plate assembly as well as the ability to tune the relative fluxes of plasma ions [relevant to filtering to expose the substrate to negatively charged ions] to plasma radicals helps to combat certain geometric non-uniformities of plasma etching processes and offers more precise control of plasma conditions for etch and/or deposition processes ([0003], [0045], [0067] – [0068], [0074], [0085] – [0089]).
1 of the first remote plasma because Dhindsa teaches that using a gas distribution plate as a filter allows for improved control of plasma conditions experienced by a substrate as well as improves the uniformity of plasma reaching a substrate.
With regards to the bias voltage applied to the pedestal is a negative/positive direct current bias voltage:
Kubota is directed to plasma treatment methods and systems (Abstract). Kubota discloses applying alternating pulsed direct current bias voltage to a substrate holder during a plasma process (Fig. 8; col 5 lines 35 – 50, col 8 line 60 – col 9 line 15).  The application of DC power in alternating polarities aids in minimizing abnormal etching for etching processes and microloading (col 10 lines 5 – 10).
Samukawa is directed to processing of semiconductor substrates with a plasma excited by a high-frequency electric field (Abstract; col 1 lines 5 – 12). Samukawa discloses a method comprising: generating a [first] plasma in a reaction chamber using oxygen as a reaction gas (Fig. 3; col 4 line 65 – col 5 line 65); and exposing a substrate to the plasma, wherein the plasma comprises negative ions of O- and O2- (col 2 lines 1 – 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wallace to have included a step of applying a negative direct current bias voltage, at least in part, during the ashing process and also the defluorination process because Samukawa teaches that alternation between negative and positive biases prevents charge accumulation on the substrate, where positive and negative ions alternately affect the substrate, thus inducing less radiation damage and improved etching/removal of material, Kubota teaches that utilizing alternating direct current pulses further enhances 
With regards to the generation of a plasma containing positively charged hydrogen ions from a hydrogen-containing gas during a defluorination process:
Wallace teaches that activated hydrogen/atomic hydrogen plasma is generated with a microwave power discharge using hydrogen gas for defluorination. The Examiner takes the position that such a plasma inherently comprises positively charged hydrogen ions. Support for said position is found in the use of like materials and like processes between Wallace and the instant disclosure as well as Liu. Furthermore, as evidenced by Liu, inductively coupled RF discharges using hydrogen gas are known to produce H+ and H2+ ions (Fig. 1; col 6 lines 20 – 50). Accordingly, the generation of a plasma of hydrogen gas would result in the claimed inherent feature. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Additionally, Liu discloses plasma processing conditions for the purpose of producing a shower of H+ and H2+ ions from hydrogen gas (Fig. 1; col 6 lines 20 – 50).  Liu further discloses that such ions act as a plasma enhanced etch that allows for thorough cleaning without leaving residues on a substrate surface (col 2 lines 5 – 20, col 4 lines 1 – 15, col 6 lines 20 – 50).
Therefore, it would have been obvious to one of ordinary skill in the art to have recognized within the method of Wallace or otherwise modify the method of Wallace to produce positively charged hydrogen ions because Liu teaches that such a hydrogen In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
With regards to second plasma utilized in the step of defluorination being a remote plasma in an apparatus that utilizes a GDP.
The teachings of Dhindsa discussed above in the context of the ashing step also apply in the context of the defluorination step.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wallace by including a step of arranging a gas distribution plate to separate the plasma of Wallace into a separate space from the substrate [thus establishing the first second plasma],  and then using a gas distribution plate as a filter to expose the substrate to the positively charged hydrogen ions of the second remote plasma because Dhindsa teaches that using a gas distribution plate as a filter allows for improved control of plasma conditions experienced by a substrate as well as improves the uniformity of plasma reaching a substrate.
With regards to the application of a second negative DC bias voltage to the pedestal to repel the negatively charged fluorine ions:
While Wallace, Liu, Samukawa and Kubota do not expressly teach that the negative direct current bias voltage repels negatively charged fluorine ions from the substrate, it is reasonable to presume that the action of repelling negatively charged ions from the substrate is inherent to the combined invention of Wallace as modified by Samukawa and Kubota (and optionally Liu). Support for said presumption is found in the In re Fitzgerald 205 USPQ 594. In addition, the presently claimed inherent action of the ions would obviously have been present once the proposed modified Wallace apparatus is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
With regards to the step of heating, by a heating element embedded in the pedestal, the substrate to a temperature in a range from about 90°C to about 330°C:
	Yokoshima is directed to a method and apparatus for efficiently carrying out ashing without leaving any residue of a photoresist. As shown in Figure 3, a wafer that comprises a photoresist-to-be-ashed is disposed onto a heater 105 (col 4 lines 36 – 65) and then heated to a first processing temperature that is preferably 150°C during exposure to a plasma of an oxidizing gas for ashing (e.g. 80°C; col 3 lines 40 – 65, col 4 lines 60 – 65). Yokoshima also discloses that in prior art ashing techniques, it is known to heat ion-implanted photoresists to 150 to 250°C in order to remove the photoresist as part of the ashing process (col 1 lines 33 – 50).  Yokoshima discloses that the processing temperature during ashing determines the reaction rate of the ashing process (col 2 lines 5 – 12), the likelihood of “popping” to take place (col 3 lines 35 – 45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wallace to include a step of heating because Yokoshima teaches that heating is a conventional step in the ashing process and is necessary to determine an efficient ashing reaction In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the heating element being embedded in the pedestal:
In analogous art, Morikita is directed to a plasma processing method and apparatus for etching organic layers, as shown in Fig. 3 (Abstract; [0024] – [0025). Morikita discloses that an electrostatic chuck [pedestal] used for holding a wafer comprises a heater [element] embedded within the electrostatic chuck and used for heating the wafer to a process temperature ([0032]). The embedded heater within the arrangement is operatively connected to a heater power source and can be controlled by a controller ([0032], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the heating step be provided by an embedded heater because as suggested by Morikita, such heating arrangements were known and conventional for the supply of heat onto wafers with predictable results and also known to be able to be automated by controllers. 

However, Kubota discloses that the bipolar pulsed bias voltage may be between ±100 – 500 (col 10 lines 15 – 25). Kubota also discloses that in the case of positive bias DC only, the pulsed voltage may be set between 50 – 200 V if the bias voltage pulse is set to more than 200V as positive bias, a sputtering effect becomes significant (col 6 lines 20 – 30). Kubota also discloses that the actions of ions interacting with substrates depends on the polarity and strength of the applied substrate bias (col 10 lines 1 – 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wallace in view of Dhindsa, Samukawa and Kubota and optionally Liu to have the substrate bias used in the ashing step and the defluorination step be optimized independently to be e.g. between -1 to about -50V and result in their DC voltages being different as a matter of routine experimentation in order to optimize the desired action of ions in their specific contexts without creating unintended side effects such as sputtering, as suggested by Kubota.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Allowable Subject Matter
Claims 1 – 5, 15 – 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

generating a first remote plasma containing positively charged hydrogen ions, neutral oxygen radicals and negatively charged oxygen ions;
generating a UV light in the first remote plasma;
performing a first plasma process on a substrate, the substrate containing negatively charged fluorine ions and being disposed on a pedestal while performing the first plasma process, wherein performing the first plasma process comprises: filtering the first remote plasma by a gas distribution plate to expose the substrate to the positively charged hydrogen ions, the neutral oxygen radicals and the negatively charged oxygen ions of the first remote plasma; and
repelling the UV light by the gas distribution plate; and
while performing the first plasma process, applying a first negative direct current (DC) bias voltage to the pedestal to remove the negatively charged fluorine ions from the substrate and to repel the negatively charged oxygen ions from the substrate. 
Regarding claim 15, the prior art of record does not teach and does not fairly suggest a method comprising [emphasis added]:
generating a remote plasma containing positively charged hydrogen ions, neutral oxygen radicals and negatively charged oxygen ions;
performing a plasma process on a substrate, the substrate comprising a conductive feature, the conductive feature comprising negatively charged fluorine ions, wherein performing the plasma process comprises filtering the remote plasma by a gas distribution plate to expose the substrate to the positively charged hydrogen ions, the neutral oxygen radicals and the negatively charged oxygen ions of the remote plasma, the substrate being disposed on a pedestal while performing the plasma process; and
while performing the plasma process, heating the substrate by a heating element embedded in the pedestal; and
 to remove the negatively charged fluorine ions from the conductive feature and to repel the negatively charged oxygen ions from the substrate. 

Response to Arguments
Applicant's arguments filed November 11, 2021 concerning claims 7 – 14 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) Wallace is silent with regards to the components of the NH3/O2 plasma and therefore fails to teach or suggest generating a first remote plasma containing neutral oxygen radicals and negatively charged oxygen ions as recited in amended claim 7. Furthermore, Samukawa, Dhindsa, Kubota, Liu, Yokoshima and Morikita fail to cure deficiency of Wallace.
 
In response to the applicant's arguments, please consider the following comments.
a.) Contrary to Applicant’s arguments, the limitation concerning the presence of oxygen radicals is both taught and evidenced by Dhindsa as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxygen radicals are inherent in plasmas formed from oxygen gas as evidenced by Dhindsa in ¶ [0001]. Radicals are an inherent constituent of typical plasmas in at least some concentration.